             Case 1:17-cv-04026-JMF Document 343 Filed 03/02/21 Page 1 of 2
                                          Jonathan S. Jemison                                                                 Dentons US LLP
                                          jonathan.jemison@dentons.com                                             1221 Avenue of the Americas
                                          D   +1 212-398-8488                                                       New York, NY 10020-1089
                                                                                                                                  United States


                                                                                                                                   dentons.com




February 26, 2020


VIA ECF

The Honorable Jesse M. Furman
U.S. District Court, Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007




Re:       New York Wheel Owner LLC v. Mammoet Holding B.V, Case No. 17-cv-4026-JMF


Dear Judge Furman:

        This Firm represents Defendants Mammoet Holding B.V. (“MBV”), Mammoet USA
Holding, Inc. (n/k/a Mammoet Americas Holding, Inc.) (“MAH”) and Mammoet USA North
Inc. (“MUSA”) (collectively, “Defendants”). I respectfully submit this letter motion for leave to
file under seal, which is being made, in accordance with Rule 7.C.i of Your Honor’s Individual
Practices, at the request of plaintiff New York Wheel Owner LLC (“NYW”).

       The documents that NYW has requested be filed under seal, and so are the subject of this
motion, are:

                  1.      Declaration of Anthony B. Ullman, dated February 26, 2021 and its single
          exhibit, relevant portions of the Limited Liability Agreement for New York Wheel
          Owner LLC that has been designated by NYW as “Confidential” pursuant to the terms of
          the Confidentiality and Protective Order entered in this action (Dkt. 122).

                  2.     Reply Memorandum in Support of Defendants Mammoet Holding B.V.,
          Mammoet USA Holding, Inc., and Mammoet USA North, Inc.’s Motion for Sanctions
          against New York Wheel Owner LLC, dated February 26, 2021, which refers to certain
          “Confidential” or “Highly Confidential” information this Court previously permitted,
          temporarily, to be filed under seal. (Dkt. 330).

       Counsel for NYW has advised us that it wishes to have these documents filed under seal
because they contain or refer to information that has been appropriately designated as
Durham Jones & Pinegar ► LEAD Advogados ► Rattagan Macchiavello Arocena ► Jiménez de Aréchaga, Viana & Brause ► Lee International ► Kensington
Swan ► Bingham Greenebaum ► Cohen & Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► For more information on the firms that have come together to
form Dentons, go to dentons.com/legacyfirms
           Case 1:17-cv-04026-JMF Document 343 Filed 03/02/21 Page 2 of 2
                              The Honorable Jesse M. Furman                               dentons.com
                              February 26, 2020
                              Page 2




“Confidential” or “Highly Confidential” and, in particular, refer to or contain non-public
information about certain of its investor-members. We will file such documents with the
requested ECF viewing level of Selected Parties. We have advised counsel for NYW that, under
Your Honor’s Rules, they must, within three days of the date hereof, file a letter explaining why
they believe sealing is appropriate.



                                                     Respectfully,




                                                     Jonathan S. Jemison



The motion to seal is granted temporarily. The Court will assess
whether to keep the materials at issue sealed or redacted when deciding
the underlying motion. The Clerk of Court is directed to terminate ECF
No. 338. SO ORDERED.




                                                              March 2, 2021




US_Active\116872246\V-1
